Citation Nr: 1527700	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York City, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral pes planus with old osteochondrosis of the right second metatarsal head. 

2.  Whether new and material evidence has been received to reopen service connection for paranoid schizophrenia.  

3.  Entitlement to service connection for bilateral pes planus with old osteochondrosis of the right second metatarsal head.

4.  Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1971 to August 1974, and from July 1975 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York, which denied reopening of service connection for bilateral pes planus with old osteochondrosis of the right second metatarsal head, and for paranoid schizophrenia.  

In June 2014, the Veteran testified at a Board hearing at the Board's office in Washington, D.C., before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issue of service connection for paranoid schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2000, the RO determined the new and material evidence had not been submitted to reopen a claim of service connection for a feet condition.  The Veteran did not perfect an appeal to either decision.  

2.  Additional evidence received since the January 2000 decision on the issue of service connection for bilateral pes planus is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim. 

3.  In a November 2008 rating decision, the RO denied service connection for paranoid schizophrenia.  In a December 2009 rating decision, the RO again denied service connection for paranoid schizophrenia.  The Veteran did not perfect an appeal to as to the December 2009 decision.  

4.  Additional evidence received the final December 2009 decision on the issue of service connection for paranoid schizophrenia is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim. 

5.  Bilateral pes planus was noted upon entry into service.  

6.  The evidence of record does not show, clearly and unmistakably, that the preexisting bilateral pes planus was not aggravated by active service. 


CONCLUSIONS OF LAW

1.  The January 2000 and December 2009 decisions are final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus with old osteochondrosis of the right second metatarsal head.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. 
§§ 3.156, 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for paranoid schizophrenia.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The issues of whether new and material evidence has been received to reopen service connection for bilateral pes planus and paranoid schizophrenia, and service connection for bilateral pes planus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome with respect to these issues, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In applying 38 C.F.R. 
§ 3.156(b), the Court has clarified that "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed. Cir. 2011). 

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection - Analysis

In the current appeal, the Veteran seeks to reopen service connection for bilateral pes planus and paranoid schizophrenia.  In February 1975, the RO denied service connection for bilateral asymptomatic pes planus with old osteochondrosis of the right second metatarsal head, and informed the Veteran of the decision.  The RO found that the service connection was not warranted because the Veteran's pes planus disability preexisted service and was not aggravated by service.  Although the Veteran did initiate an appeal with a March 1975 Notice of Disagreement, he did not perfect the appeal following the April 1975 Statement of the Case.  In June 1975, the Veteran requested, and was granted, a sixty-day extension within which to perfect his appeal.  However, the Veteran did not ultimately perfect an appeal.  As indicated above, the Veteran had a second tour of active duty from July 1975 to April 1976.  

In May 1994, the RO reopened the Veteran's claim of service connection for a foot condition, but again denied entitlement to service connection, finding the pes planus disability preexisted service and was not aggravated by service.  The Veteran was notified of the May 1994 decision in correspondence dated in June 1994.  The Veteran did not initiate an appeal to the May 1994 decision.  Instead, in June 1994, the Veteran submitted current treatment records and requested that his claim of service connection be reopened based on the fact that he had two recent surgeries on his feet.  In a February 1995 decision, the RO denied reopening of service connection on the basis that the newly submitted evidence was not material in that it was not evidence of in-service aggravation of his preexisting pes planus disability.  The Veteran was notified of the February 1995 determination in correspondence dated in April 1995.  Although the Veteran did initiate an appeal with a June 1995 Notice of Disagreement, he did not perfect the appeal following the March 1996 Statement of the Case.  Therefore, the May 1994 and February 1995 decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2000, the RO again denied reopening of service connection for flatfeet, finding that the evidence submitted by the Veteran was neither new nor material.  In May 2000, the Veteran submitted a statement that he labeled "Notice of Disagreement," in which he alleged clear and unmistakable error in the January 2000 determination; accordingly, the Veteran's May 2000 statement was construed as a claim for revision based on clear and unmistakable error.  In September 2000, the RO denied the claim of revision based on clear and unmistakable error.  The Veteran did not initiate an appeal as to the September 2000 decision, and it, therefore, became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 2008, the RO denied service connection for paranoid schizophrenia, and informed the Veteran of the decision.  The RO found that service connection was not warranted as the Veteran's paranoid schizophrenia was neither incurred in nor caused by active service.  Additionally, the RO found no evidence that a psychosis manifested to a compensable degree within one year of service separation.  The Veteran requested reconsideration of the November 2008 decision, and the RO confirmed the denial of service connection in an October 2009 determination.  In response to newly submitted evidence following the October 2009 determination, the RO reopened the claim of service connection for paranoid schizophrenia, but denied entitlement to service connection in a December 2009 rating decision.  The RO found that service connection was not warranted as the Veteran's paranoid schizophrenia was neither incurred in nor caused by active service.  Additionally, the RO found no evidence that a psychosis manifested to a compensable degree within one year of service separation.  The Veteran did not initiate an appeal to the December 2009 rating decision.  Therefore, the November 2008 and December 2009 rating decisions became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In May 2011, the Veteran requested reopening of service connection for both bilateral pes planus and paranoid schizophrenia.  Since the last final disallowance of the claims, recent evidentiary submissions include VA treatment records, the Veteran's testimony at the June 2014 Board hearing, and the Veteran's additional lay statements in support of the appeal.  Collectively, the VA treatment records document current diagnoses of bilateral pes planus and paranoid schizophrenia.  The Veteran's testimony at the June 2014 Board hearing indicates that the pes planus disability worsened during his second tour of active duty, and that symptoms of paranoid schizophrenia began during his first tour of active duty.    

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence has been received to reopen service connection for both bilateral pes planus and paranoid schizophrenia.  The Veteran's testimony at the July 2014 Board hearing regarding in-service aggravation of pes planus and in-service occurrence of paranoid schizophrenia is new, in that it was not of record at the time of the prior final denials.  The testimony is neither cumulative nor redundant of evidence already of record at the time of the last final disallowances.  

The newly submitted evidence is also material because it relates to unestablished facts that are necessary to substantiate the claims.  Regarding pes planus, the Veteran's June 2014 testimony provided specific contentions regarding aggravation of his feet during his second tour of active duty.  The Veteran provided specific information regarding his duties and assignments during both tours of duty and information regarding his increased symptomatology during his second tour.  This evidence addresses the basis for the prior denial; that is, that the Veteran's preexisting disability was aggravated by service, specifically, during his second tour of duty.  

Regarding paranoid schizophrenia, the Veteran's June 2014 testimony provided specific contentions regarding in-service occurrence of psychiatric symptoms.  The Veteran testified that he began to experience auditory hallucinations during active service and has experienced continuous symptoms since service.  This evidence addresses the basis for the prior denial; that is, that the Veteran's psychiatric disability was incurred in service.  

Regarding the newly submitted evidence for both claims, the Court has held that 
38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 
38 C.F.R. § 3.156, warranting reopening of service connection for both bilateral pes planus and paranoid schizophrenia.  For these reasons, the Board finds that the additional evidence received since the January 2000 decision is new and material to reopen service connection for bilateral pes planus.  Additionally, the Board finds that the additional evidence received since the December 2009 decision is new and material to reopen service connection for paranoid schizophrenia.   

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran who served during a period of war, or after December 31, 1946, will be presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  See also Wagner v. Principi, 370 F.3d at 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone are not sufficient to be considered "aggravation in service"; instead "aggravation in service" requires a worsening of the underlying condition as a whole.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for Bilateral Pes Planus - Analysis

As adjudicated above, the Board has reopened service connection for bilateral pes planus.  The Board will now consider the reopened claim of service connection for bilateral pes planus on the merits.  In this regard, the Veteran contends that service connection is warranted as his preexisting pes planus was aggravated by service.  Specifically, the Veteran contends that his pes planus deformity increased in severity during his second tour of active duty to such a degree that he was medically discharged from service as unfit for duty.  See Hearing Transcript pp. 9-12.

As noted above, the first inquiry is whether there was evidence that the condition existed prior to enlistment.  In this case, the Board finds that the July 1971 service enlistment examination report noted mild pes planus.  As such, the presumption of soundness does not apply to this case.  38 U.S.C.A. §§ 1111, 1132.  Accordingly, the Veteran cannot bring a claim for service connection for incurrence of bilateral pes planus (direct service connection), but he may bring a claim for service-connected aggravation of that disorder.  Wagner, 370 F.3d 1089.  Therefore, the remaining governing question is whether the Veteran's preexisting bilateral pes planus was aggravated beyond the natural progression of the condition during military service.  If the Veteran's pes planus is shown to have increased in severity during service, then clear and unmistakable evidence is required to rebut the presumption of aggravation.  

After a review of all the evidence, lay and medical, the Board finds that the evidence of record does not show, clearly and unmistakable, that the Veteran's bilateral pes planus was not aggravated during service.  As indicated above, the Veteran had two tours of active duty: from September 1971 to August 1974, and from July 1975 to April 1976.  The Veteran contends that his pes planus disability increased in severity during his second tour of duty.  

The Board finds that the weight of the evidence demonstrates that the Veteran's pes planus deformity was asymptomatic during his first tour of duty.  The July 1971 service enlistment examination report noted mild pes planus.  The service physician noted no associated symptomatology and assigned a PULHES score of L1.  "PULHES" is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for lower extremities; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given.  Id.

During the July 2014 Board hearing, the Veteran testified that during his first tour of duty he worked as a radio man.  The Veteran indicated that he was limited to desk duty and usually wore low quarter shoes.  Service treatment records during the first tour of duty reflect only one complaint of right foot pain.  A May 1973 service treatment record reflects that the Veteran reported soreness in the right great toe following kicking someone the night prior.  The service clinician noted no pain with motion, but pain with weight bearing.  The service clinician instructed the Veteran to wear shoes with a steel toe and hard sole, but otherwise was instructed to resume normal activities.  There is no mention of any left foot complaints.  The report of an August 1974 service examination, performed at the end of the Veteran's first tour of duty indicated a normal clinical examination of both feet.  

Following his first tour of duty, the Veteran filed a claim of service connection for achy knees with pain and numbness in the legs.  A January 1975 VA examination report reflects the Veteran's complaints of knee pain, particularly with prolonged standing.  A January 1975 VA radiographic imaging report documents evidence of pes planus with osteochondrosis of the right second metatarsal head and bilateral irregular calcification near the first metatarsal heads.  Following examination, the VA examiner indicated that the Veteran presented with moderate, but asymptomatic, pes planus bilaterally, with the left deformity worse than the right.  In February 1975, the RO denied service connection for bilateral, asymptomatic pes planus with old osteochondrosis of the right second metatarsal head.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's bilateral pes planus underwent an increase in severity during his second tour of duty.  In this regard, during the July 2014 Board hearing, the Veteran testified that during his second tour of duty, he worked as a deck hand, which required prolonged periods of standing in steel-toed work boots.  See Hearing Transcript pp. 10-11.  

The July 1975 service entrance examination report noted moderate pes planus.  The service physician provided a PULHES score of L2.  See McIntosh, 4 Vet. App. at 555.  An August 1975 service treatment record indicates the Veteran presented with complaints of pain in his low back and both feet from prolonged standing.  At that time, the Veteran indicated that these symptoms have been present for approximately one year, but became worse since coming aboard the USS MOUNT WHITNEY.  Upon physical examination, the service clinician noted a lack of arch in both feet, but more noticeable in the left foot.  

A September 1975 service orthopedic consultation report indicates the Veteran's complaints of severe back and foot pain after prolonged standing, most noticeable since coming aboard the ship.  The service orthopedist indicated a normal back examination but the Veteran presented with pes planus with valgus heel bilaterally.  The service orthopedist ordered a six-week trial period of over-the-counter arch support to assess the effect on symptomatology, and then, if the arch supports were helpful, custom orthotics would be molded for the Veteran.  

An October 1975 service treatment record indicates the Veteran's complaints of back pain since coming aboard the ship, which the Veteran related to his shoes.  The service clinician indicated that the Veteran was seen by the service orthopedist who ordered arch supports, but that the Veteran reported that the arch supports were stolen.  A new pair of arch supports was ordered for the Veteran. 

A March 1976 service orthopedic consultation report indicates the Veteran reported increased pain and pressure in both feet.  The service orthopedist noted pes planus with a valgus heel bilaterally with normal subtalar motion and no peroneal spasm.  The service orthopedist ordered a Medical Board proceeding, which determined that the Veteran was medically unfit for duty.  In April 1976, the Veteran was discharged from active duty due to physical disability.  

After a comprehensive review of all the evidence of record, lay and medical, the Board finds that the evidence does not show, clearly and unmistakably, that the bilateral pes planus disability was not aggravated by the Veteran's service.  Upon entrance into service in 1971, the Veteran presented with mild, asymptomatic pes planus.  Upon VA examination following the Veteran's first tour of duty, the Veteran presented with moderate, asymptomatic pes planus.  The first documented complaint of bilateral foot pain is contained in an August 1975 service treatment record, during the Veteran's second tour of active duty.  Subsequent service treatment records document the Veteran's continued symptoms and his eventual medical discharge from service in April 1976.  While the March 1976 Medical Board proceeding report indicates that the Veteran's pes planus disability was not aggravated by service, the Board finds the weight of the evidence demonstrates that the Veteran's pes planus disability increased in severity during, and was therefore aggravated by, active service.  

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court held that the burden is not on the claimant to show that the claimed disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not increase in severity or that any increase was due to the natural progress of the disease.  Horn, 25 Vet. App. at 231-235; see also Wagner, 370 F.3d at 1096; 38 C.F.R. § 3.306(b).  Given this onerous burden and resolving all reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral pes planus preexisted service and was permanently aggravated by service.  As such, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral pes planus with old osteochondrosis of the right second metatarsal head is granted. 

New and material evidence having been received, the appeal to reopen service connection for paranoid schizophrenia is granted. 

Service connection for bilateral pes planus with old osteochondrosis of the right second metatarsal head is granted. 



REMAND

As adjudicated above, the Board has reopened service connection for paranoid schizophrenia on the basis of receipt of new and material evidence.  However, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for paranoid schizophrenia.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2014).

Regarding the claim of service connection for paranoid schizophrenia, the Veteran has not been afforded a VA examination.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of completion of the above symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

During the July 2014 Board hearing, the Veteran testified that he began to experience auditory hallucinations during his first period of active duty.  Specifically, the Veteran indicated that his hallucinations began while he was stationed in the Gulf of Tonkin aboard the USS INCHON during mine clearing operations.  See Hearing Transcript p. 4.  The Veteran further testified that he neglected to report his hallucinations for fear of ridicule, which led to feelings of paranoia.  See id at p. 5.  Service personnel records reflect that the Veteran served on the USS INCHON between March 1972 and July 1974.  In light of the Veteran's contentions, the Board finds that a VA examination is necessary to determine whether there is a relationship between the Veteran's active service and his current diagnosis of paranoid schizophrenia.  See McLendon, 20 Vet. App. at 83.  

The current evidence of record documents a diagnosis of paranoid schizophrenia using the Fourth Edition of Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The RO certified the Veteran's appeal to the Board in January 2014 and therefore, this claim is governed by DSM-IV. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all outstanding VA treatment records of the Veteran and associate them with the record.  

2. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's paranoid schizophrenia  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is requested to offer the following opinion: 

Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's paranoid schizophrenia had its onset during service, or is otherwise related to active service?

The VA examiner is advised that the Veteran has been provided a diagnosis of paranoid schizophrenia under the DSM-IV, and that VA regulations require consideration of the Veteran's claim under DSM-IV.  

A rationale should be given for all opinions and conclusions rendered.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


